Citation Nr: 1228111	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-18 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to increased initial disability ratings for service-connected musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis in excess of 10 percent from February 1, 2008, in excess of 40 percent from June 9, 2009 to March 1, 2010, and in excess of 10 percent from August 1, 2010, following the assignment of a temporary total rating from March 2, 2010 to September 30, 2010.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right inguinal hernia status post repair with residual scar.

3.  Entitlement to an initial compensable disability rating for service-connected left inguinal hernia status post repair with residual scar prior to June 12, 2009, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION


The Veteran served on active duty from October 1986 to January 2008.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In a May 2008 rating decision, the RO granted service connection for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis and residuals of right and left hernia repairs.  The initial disability rating for the Veteran's back disability was 10 percent disabling, and the Veteran's service-connected hernia disorders were initially rated as noncompensable.  The Veteran disagreed with the initial disability ratings and perfected an appeal as to those issues.  

In the October 2010 supplemental statement of the case, the RO informed the Veteran that the disability rating of his service-connected right hernia repair was increased to 10 percent effective the date of service connection which in the Veteran's case was the day following his discharge from active duty.  The October 2010 supplemental statement of the case also informed the Veteran that the disability rating of his service-connected left hernia repair was increased to 10 percent disabling effective June 12, 2009, and, as described below, that his service-connected back disability had been increased.

Clarification of issue on appeal and referral for action

The Veteran's service-connected musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis was initially rated as 10 percent disabling from February 1, 2008, to June 8, 2009, and 40 percent from June 9, 2009, to March 1, 2010.  The RO granted a temporary 100 percent disability rating under 38 C.F.R. § 4.30 for convalescence following surgery performed on the Veteran's service-connected back.  The total disability rating was assigned effective from March 2, 2010, to July 31, 2010.  The RO evaluated the disability as warranting a 10 percent disability rating beginning August 1, 2010.  

There is no rating decision of record or in virtual VA addressing the discreet issue of entitlement under 38 C.F.R. § 4.30 (2011).  Instead, the RO provided the Veteran with notice in a cover letter to the October 2010 rating decision.  The rating decision was limited to an evaluation of eczema.  The cover letter included notice of appellate rights that does not distinguish between the Veteran's appellate rights regarding the RO's decision regarding the period of convalescence and his appellate rights regarding his claim for increased disability ratings for his service-connected back disability.  The October 2010 supplemental statement of the case also described the RO's action regarding the Veteran's increased disability claim and the grant of a temporary 100 percent rating.   

The Board observes that the issues of entitlement to compensation under 38 C.F.R. § 4.30 and entitlement to an increased disability rating are two separate and distinct issues.  The Veteran had a right to appeal both and did perfect an appeal of the increased disability rating.  However, because there was no rating decision, the Veteran had no opportunity to submit a notice of disagreement regarding the period of time benefits under § 4.30 were paid. 

The Board observes that the Veteran was informed in November 2010 that VA intended to schedule a new examination and also informed the Veteran of the consequences of a failure to come to the examination.  The Veteran apparently failed to show up for the examination appointment.  He was also informed in the Supplemental Statement of the Case of the consequences of not appearing.  Essentially, 38 C.F.R. § 3.655 provides that if a claimant does not show good cause, VA can decide the claim on evidence of record.   Examples of good cause "include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  There is no explanation in the record from the Veteran why he did not appear, thus a new spine examination will not be rescheduled until such good cause is provided.  

The Board refers the issue concerning the assignment of a temporary 100 percent disability under 38 C.F.R. § 4.30 (2011) for appropriate action, including the issuance of a decision, with appellate rights, explaining why the rating is limited to the number of months selected.  See 38 C.F.R. § 19.31(a) (in no event will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case) ; see also M21-1MR, Part IV, Subpart ii, Chapter 2, Section J.63.c.  

It appears the Veteran may have raised the issues of entitlement to increased disability ratings for service-connected right plantar fasciitis, left plantar fasciitis, right knee strain, left knee strain and right shoulder subacromial bursitis with mild impingement, and entitlement to service connection for post traumatic stress disorder (PTSD) in a September 2010 statement.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action, which may include clarifying whether the Veteran intended to file a claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record establishes that the Veteran served for more than 20 years on active duty as a Navy SEAL.  The Veteran was examined by VA examiners in June 2007 and the record includes a VA contract medical examination report dated in July 2007.  Subsequently, the Veteran stated in several statements that his service-connected disabilities had worsened.  See Veteran's statements dated May 2009 and August, September and October 2010.  

The Veteran stated in a May 2009 statement in lieu of a VA Form-9 that since his separation from service, he had been "to the ER at Balboa Naval Hospital on a couple of occasions for the low back pain."  There is no record in the VA claims folder of such treatment other than discharge instructions issued to the Veteran in April 2009.  VA is required by statute for making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For those reasons, treatment records pertaining to the Veteran from Balboa Naval Hospital, also known as Naval Medical Center San Diego, should be obtained for the period beginning January 2008.

The Veteran's statements also describe how his right side hernia has become "100 percent numb."  This description indicates a worsening of symptoms.  In addition, the Veteran stated in the September 2009 statement that "one of my hernias is now re-opened," and that he was going to obtain treatment for it.  There are no medical records in evidence showing subsequent treatment for his hernia disability and it is unclear which hernia reopened.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran in writing and request that he provide or identify all treatment records for his service-connected spine and hernia disabilities since 2008, that are not already of record.  Take steps to obtain any treatment records held by those providers that are not already included in the Veteran's VA claims folder, provided that the Veteran submits any necessary authorization forms.

2.  Attempt to obtain all treatment records that pertain to the Veteran from Balboa Naval Hospital, also known as Naval Medical Center San Diego, dating from January 2008. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After completion of the above steps, schedule the Veteran for a medical examination by an appropriate VA examiner who should describe the nature and extent of the Veteran's current right and left hernia repair residuals, including an assessment of the surgical scars.  

4.  After completing the steps described above and any other development deemed necessary, readjudicate the Veteran's claims.  If benefits sought on appeal are denied, provide the Veteran with a supplemental statement of the case and provide a reasonable period of time for reply.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



